 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN LAURENCE BERMAN,                             No. 2:19-cv-00505-JAM–KJN PS
12                       Plaintiff,
13           v.                                         ORDER
14    DEPT. OF POLICE AND CITY OF
      VACAVILLE, et al.,
15
                         Defendants.
16

17

18          Plaintiff, who proceeds in this action without counsel, filed his complaint in May of 2018
19   in the Northern District of California. (ECF No. 1.) After the Northern District court dismissed
20   some defendants from the case, that court transferred the case to this district. (ECF No. 30.) The
21   undersigned set a date for an initial scheduling conference, August 1, 2019, and served this order
22   on Plaintiff by mail. (ECF No. 32.) However, on April 17, 2019, the mail returned as
23   undeliverable. (Id.) To date, Plaintiff has not updated his address with the Court.
24          It is plaintiff’s duty to keep the court informed of his current address, and service of the
25   court. In relevant part, Local Rule 182(f) provides: “Each appearing attorney and pro se party is
26   under a continuing duty to notify the Clerk and all other parties of any change of address or
27   telephone number of the attorney or the pro se party. Absent such notice, service of documents at
28
                                                        1
 1   the prior address of the attorney or pro se party shall be fully effective.” Further, Local Rule

 2   183(b) provides: “A party appearing in propria persona shall keep the Court and opposing parties

 3   advised as to his or her current address. If mail directed to a plaintiff in propria persona by the

 4   Clerk is returned by the U.S. Postal Service, and if such plaintiff fails to notify the Court and

 5   opposing parties within sixty-three (63) days thereafter of a current address, the Court may

 6   dismiss the action without prejudice for failure to prosecute.”

 7          The court has considered whether the case should be dismissed or other sanctions imposed

 8   based on plaintiff’s failure to update his address. Nevertheless, in light of plaintiff’s pro se status,

 9   and the court’s desire to resolve the action on the merits, the court finds it appropriate to grant

10   plaintiff an additional opportunity to update his address.

11          Accordingly, IT IS HEREBY ORDERED that within twenty-one days of the date of this

12   order, plaintiff shall show cause for his failure to keep the court apprised of his current address;

13   failure to respond to this order will result in dismissal of plaintiff’s claims under L.R. 183(b).

14          IT IS SO ORDERED.

15   Dated: July 2, 2019

16

17
     berm.505
18

19

20
21

22

23

24

25

26
27

28
                                                         2
